 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   DANIEL RAYA,                            Case No. CV 18-09280 R (RAO)
12                    Petitioner,
13         v.                                JUDGMENT
14   WARDEN,
15                    Respondent.
16

17         Pursuant to the Memorandum and Order Dismissing Habeas Action Without
18   Prejudice,
19         IT IS ORDERED AND ADJUDGED that this action is dismissed without
20   prejudice.
21

22   DATED: November 1, 2018
23
                                       MANUEL L. REAL
24                                     UNITED STATES DISTRICT JUDGE
25

26

27
28
